Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto 6,767,482 (see Fig. 10; col. 1, lines 37-43; col. 3, lines 23-65; col. 11, line 47; col. 12, lines 31-43) in view of Gotoh et al 6.616,868 (see col. 6, lines 30-38; col. 8, lines 13-28; Example 2) and Ono et al 2004/0188873 (see 1 in Fig. 1a).
Nishimoto  (see Fig. 10) discloses a method for injection molding a weld line free (col. 11, line 47) minus power lens element by injecting a melt of thermoplastic material into an initial molding cavity (3) delimited by two facing mold inserts (11 and 12) wherein the inserts are moved toward one another to compress the resin during the injecting (see col. 3, lines 23-65) to define a final molding cavity whose volume is less than that of the initial molding cavity and cooling and opening the molding cavity to recover the weld-free minus power lens, with one of the mold inserts (11) having a convex surface to form a concave surface on the lens and the other insert (12) has a virtually flat surface.  The primary reference essentially lacks the aspects of the thermoplastic material containing an UV absorber, that insert 12 has a completely flat surface and a clear showing that the melt is injected at a temperature higher than the glass transition temperature.  Concerning the latter, the melt temperature of a thermoplastic bis conventionally much higher than its glass transition temperature—Official Notice is hereby taken of this— and such would have been certainly at least obvious in the method  of the primary reference to facilitate the filling of the mold cavity.  Resins flow much easier at temperatures above their glass transition temperatures as such temperature represents the transition of the amorphous region of the thermoplastic from a glass (solid) to an elastic, rubbery state.  Obviously, such resins would be more favorably injected at temperatures above their glass transition temperature.  Gotoh et al (see col. 8, lines 13-28) discloses forming lenses—plus and minus—using injection compression molding wherein the thermoplastic material contains a UV absorber.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference to include a UV absorber in the injected material as taught by Gotoh et al to form a lens with a UV blocking/absorbing property.  Ono et al shows the formation of a minus power lens using a mold part that is flat, with the other mold convex.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference by using a flat insert as taught by Ono et al to facilitate forming the desired minus lens.  Nishimoto (col. 1, lines 37-43) discloses minus power lenses with a center thickness of “at most 1.5 mm”—ie, 1.4 and 1.44 mm are taught.  Gotoh et al (see Example 2) also teaches the formation of a minus lens with a center thickness of 1.5 mm.  Borosilicate crown glass inserts are conventional in the are—Official Notice is hereby taken of this—and such would have been an obvious material selection for the mold inserts of the primary reference.  It is submitted that instant claims 4, 6 and 7 constitute conventional injection compression molding parameters—Official Notice is hereby taken of this—and such would have been obvious parameters in the method of the primary reference to facilitate forming the lens.  Nishimoto (see col. 11, lines 21-62) discloses setting the inserts to delimit the initial molding cavity.  It is submitted that such would obviously have met instant claim 5 since one of ordinary skill in the art would know that an initial cavity more than 5 times greater than the thickness of the final minus power lens would not be required dependent on the power of the lens—ie, thickness of the peripheral portion.  Gotoh et al teaches polycarbonate resins with molecular weights of less than 26,000 at col. 6, lines 30-38 and hence instant claims 8 and 9 are met in the combination.  Gotoh et al (see col. 8, lines 13-28) also teaches benzotriazole UV absorbers and it is submitted that the exact absorber as set forth in instant claims 11 and 12 would have been obvious since these materials are well known in the art—Official Notice is hereby taken of this.  The exact flatness of the flat surface of the insert is submitted to have been an obvious feature to ensure that the one side of the lens is as flat as desired.  It is further submitted that bonding of the lens to a light guide as set forth in instant claim 14 is conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious use for the minus power lens.  Product claim 15 is submitted to be met in the combination as applied, with Nishimoto teaching a weld line free minus power lens of the instant center thickness, Gotoh et al teaching the UV absorber as well as center thickness and diameter (again, see Example 2) and Ono et al teaching a flat surface.  It is submitted that the instant properties and/or characteristics are all well known for a conventional minus power lens and that one of ordinary skill in the art at the time of filing would have had no problem forming the instant lens.  
2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742